DETAILED ACTION
Response to Amendment

Applicant’s amendment, filed 01/24/22, for application number 16/835,089 has been received and entered into record.  Claims 1, 13, and 20 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stemen et al., US Pat. No. 9,075,652, in view of Chen, US PGPub 2013/0205149.
Regarding Claim 1, Stemen discloses an apparatus [device 100, Fig. 1], comprising: 
a processor [118]; and 
a memory that stores code executable by the processor [120] to: 
detect that an information handling device is idle for a threshold period of time [idle time service 134 determines processing on a device 100 is in an idle state by detecting the device has not received user input for a specified amount of time (i.e. threshold), step 602, 604, Fig. 6]; 
identify an application that is executing in the background on the information handling device while it is idle [monitor the application during execution to determine the application is the background application; process of Fig. 7 occurs through the idle time service 134, which is implemented to determine the processing on device 100 is in an idle state before extending the execution duration of the applications (i.e. idle time service 134 determines the system is in an idle state prior to monitoring the background application in step 706); while Fig. 7 illustrates an alternative method, Stemen notes the method blocks of Fig. 7 may be combined with an alternate method, Fig. 7, step 706; col. 8, ll. 30-36; col. 4, ll. 55-58]; and

However, while Stemen discloses decreasing a frequency with which an application executes when an information handling system is idle for a threshold period of time, Stemen does not explicitly teach decreasing, gradually and continually over time, a frequency as an amount of time increases. 
In the analogous art of power saving, Chen teaches decreasing, gradually and continually over time, a frequency as an amount of time increases [periodically adjusting the frequency every period T, Fig. 3; par 6, ll. 7-10].
It would have been obvious to one of ordinary skill in the art, having the teachings of Stemen and Chen before him before the effective filing date of the claimed invention, to incorporate the dynamic frequency adjustment as taught by Chen, into the apparatus as disclosed by Stemen, as this would allow for dynamic adjustment of frequency when there is a lower load, reducing power consumption of the system [Chen, par 2]. 
Regarding Claim 10, Stemen and Chen disclose the apparatus of Claim 1.  Stemen further discloses wherein the information handling device is considered to be idle in response to the information handling device being free of user interaction for the threshold period of time [idle time service 134 determines processing on a device 100 is in an idle state by 
Regarding Claim 11, Stemen and Chen disclose the apparatus of Claim 1.  Stemen further discloses wherein the background task comprises one or more of checking for software updates, downloading software updates, installing software updates, retrieving electronic messages from a message server, retrieving social media data from a social media network, and pushing notifications to a user [examples of background applications can include maintenance applications (e.g., automatic defragmentation applications and software updating applications), communication applications, networking applications (e.g., network address retrieval applications and automatic data synchronization applications), or other applications that process in the background without user interaction., col. 3, ll. 33-39].
Regarding Claim 13, Stemen discloses a method [using device 100, Fig. 1, and the methods of Fig. 6 and 7].  The remainder of Claim 13 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claim 20, Stemen discloses a computer program product, comprising a non-transitory computer readable storage medium having program instructions embodied therewith [memory 120, Fig. 1].  The remainder of Claim 20 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Claims 2-5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stemen and Chen, and further in view of Douglis et al., US PGPub 2005/0108075.
Regarding Claim 2, Stemen and Chen disclose the apparatus of Claim 1.  However, Stemen and Chen do not explicitly teach wherein an amount that the frequency decreases is 
In the analogous art of power management, Douglis teaches wherein an amount that the frequency decreases is dynamically determined based on an amount of battery life remaining for the information handling device and an historical amount of battery life that the application consumes when performing background tasks [power-aware monitor can reduce the frequency of operations to optimize for battery savings; background tasks can be spaced out (i.e. operate less frequently); power-aware monitor may monitor application usage to build profiles of resource consumption (i.e. historical usage); monitor would then monitor the state of the battery and follow a set of rules which  may dictate whether an application should execute unfettered or have its activity restricted or delayed, par 34, ll. 2-3, 10-13; par 35, ll. 1-12].
It would have been obvious to one of ordinary skill in the art, having the teachings of Stemen, Chen, and Douglis before him before the effective filing date of the claimed invention, to incorporate the frequency adjustment as taught by Douglis into the apparatus as disclosed by Stemen and Chen, to improve power management of the system by managing the background applications [Douglis, par 10, ll. 10-12].
Regarding Claim 3, Stemen, Chen, and Douglis disclose the apparatus of Claim 2.  Douglis further discloses wherein the code is executable by the processor to monitor and track the historical amount of battery life of the information handling device that the application consumes while performing tasks in the background [power-aware monitor may monitor 
Regarding Claim 4, Stemen and Chen disclose the apparatus of Claim 1.  Stemen further discloses decreasing the frequency while the information handling device remains idle [extending the execution duration of the background application; extending execution duration involves increasing the idle time, which reduces the frequency with which the background application is executed; process occurs after system has been determined to be idle, Fig. 6, step 608, 610, 612; Fig. 3, 4; col. 5, ll. 50-61].  
However, Stemen and Chen do not explicitly teach wherein an amount that the frequency decreases is dynamically adjusted over time based on an amount of battery life remaining for the information handling device.
In the analogous art of power management, Douglis teaches wherein an amount that the frequency decreases is dynamically adjusted over time based on an amount of battery life remaining for the information handling device [power-aware monitor can reduce the frequency of operations to optimize for battery savings; background tasks can be spaced out (i.e. operate less frequently); power-aware monitor may monitor application usage to build profiles of resource consumption (i.e. historical usage); monitor would then monitor the state of the battery and follow a set of rules which  may dictate whether an application should execute unfettered or have its activity restricted or delayed, par 34, ll. 2-3, 10-13; par 35, ll. 1-12].
It would have been obvious to one of ordinary skill in the art, having the teachings of Stemen, Chen, and Douglis before him before the effective filing date of the claimed invention, to incorporate the frequency adjustment as taught by Douglis into the apparatus as disclosed 
Regarding Claim 5, Stemen and Chen disclose the apparatus of Claim 1.  Stemen further discloses adjusting the application frequency while the information handling device is idle [extending the execution duration of the background application; extending execution duration involves increasing the idle time, which reduces the frequency with which the background application is executed; process occurs after system has been determined to be idle, Fig. 6, step 608, 610, 612; Fig. 3, 4; col. 5, ll. 50-61].  However, Stemen does not explicitly teach wherein the code is executable to prevent the application from performing tasks in the background in response to one or more of an amount of battery life remaining satisfying a threshold battery life and a duration that the information handling device is idle satisfying a threshold idle time.
In the analogous art of power management, Douglis teaches wherein the code is executable to prevent the application from performing tasks in the background in response to one or more of an amount of battery life remaining satisfying a threshold battery life and a duration that the information handling device is idle satisfying a threshold idle time [power-aware monitor can reduce the frequency of operations to optimize for battery savings; background tasks can be suspended, spaced out, or terminated; power-aware monitor may monitor application usage to build profiles of resource consumption (i.e. historical usage); monitor would then monitor the state of the battery and follow a set of rules which  may dictate whether an application should execute unfettered or have its activity restricted or delayed, par 34, ll. 2-3, 10-13; par 35, ll. 1-12].

Regarding Claims 14-16, Stemen and Chen disclose the method of Claim 13.  Claims 14-16 repeat the same limitations as recited in Claims 2, 4, and 5, respectively, and are rejected accordingly.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stemen and Chen, and further in view of Li, US PGPub 2018.0267573.
Regarding Claim 6, Stemen and Chen disclose the apparatus of Clam 1.  However, Stemen and Chen do not explicitly teach wherein an amount that the frequency decreases is determined based on an historical usage of the application such that the amount that the frequency decreases for the application is less than a different application that is not used as often as the application while the information handling device is not idle.
In the analogous art of application management, Li teaches wherein an amount that the frequency decreases is determined based on an historical usage of the application such that the amount that the frequency decreases for the application is less than a different application that is not used as often as the application while the information handling device is not idle [operation frequency of applications that are used less frequently is set lower and applications that are used more frequently have operation frequencies set higher (i.e. the operation 
It would have been obvious to one of ordinary skill in the art, having the teachings of Stemen, Chen, and Li before him before the effective filing date of the claimed invention, to incorporate adjusting the application frequency as taught by Li into the apparatus as disclosed by Stemen and Chen, to improve convenience of system operation [Li, par 14].
Regarding Claim 17, Stemen and Chen disclose the method of Claim 13.  Claim 17 repeats the same limitations as recited in Claim 6, and is rejected accordingly.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stemen and Chen, and further in view of Gupta et al., US Pat. No. 10,168,953.
Regarding Claim 7, Stemen and Chen disclose the apparatus of Claim 1.  However, Stemen and Chen do not explicitly teach wherein the frequency with which the application that is executing in the background performs tasks is not adjusted in response to the application comprising an application that is one of necessary for the information handling device to function and required to provide emergency functions.
In the analogous art of task management, Gupta teaches wherein the frequency with which the application that is executing in the background performs tasks is not adjusted in response to the application comprising an application that is one of necessary for the information 0handling device to function and required to provide emergency functions [background tasks required to maintain a uniform and/or consistent performance level (i.e. cannot reduce frequency they perform tasks); background tasks include deduplication, 
It would have been obvious to one of ordinary skill in the art, having the teachings of Stemen, Chen, and Gupta before him before the effective filing date of the claimed invention, to incorporate the maintenance of certain background applications as taught by Gupta into the apparatus as disclosed by Stemen and Chen as maintaining management tasks improves performance levels of the system [Gupta, col. 1, ll. 35-36].
Regarding Claim 18, Stemen and Chen disclose the method of Claim 13.  Claim 18 repeats the same limitations as recited in Claim 7, and is rejected accordingly.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stemen and Chen, and further in view of Eckert et al., US PGPub 2015/0370311.
Regarding Claim 8, Stemen and Chen disclose the apparatus of Claim 1.  However, Stemen and Chen do not explicitly teach wherein the threshold period of time that the information handling device is idle comprises a period of time that is greater than an average period of time that the information handling device is historically idle between user interactions with the information handling device.
In the analogous art of power management, Eckert teaches wherein the threshold period of time that the information handling device is idle comprises a period of time that is greater than an average period of time that the information handling device is historically idle between user interactions with the information handling device [if the idle time, i.e. predicted duration, is compared against the break even, and is great or less, then certain power gating 
It would have been obvious to one of ordinary skill in the art, having the teachings of Stemen, Chen, and Eckert before him before the effective filing date of the claimed invention, to incorporate the idle time period comparison as taught by Eckert into the apparatus as disclosed by Stemen and Chen to avoid wasting power need upon restoring the system from power saving mode [Eckert, par 5].
Regarding Claim 19, Stemen and Chen disclose the method of Claim 13.  Claim 19 repeats the same limitations as recited in Claim 8, and is rejected accordingly.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stemen and Chen, and further in view of Tu et al., US PGPub 2016/0018872.
Regarding Claim 9, Stemen and Chen disclose the apparatus of Claim 1.  However, Stemen and Chen do not explicitly teach wherein the code is executable by the processor to dynamically reset the frequency with which the application that is executing in the background performs tasks in response to the information handling device being one or more of connected to a power source and interacted with by a user.
In the analogous art of power management, Tu teaches wherein the code is executable by the processor to dynamically reset the frequency with which the application that is executing in the -31 - Lenovo Docket No RPS920190204-US-NPKB&A Docket No 1400 2 546background performs tasks in response to the information handling device being one or more of connected to a power source and interacted with by a user [wake from a sleep state upon user gesture i.e. interaction; when device is not actively used, then device enters a low power or sleep state (i.e. idle); upon detection of a gesture, device will wake; in 
It would have been obvious to one of ordinary skill in the art, having the teachings of Stemen, Chen, and Tu before him before the effective filing date of the claimed invention, to incorporate the resetting of the frequency as taught by Tu into the apparatus as disclosed by Stemen and Chen to avoid wasting power when the user is not actively engaged with a device [Tu, par 5].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stemen and Chen, and further in view of Grice et al., US Pat. No. 5,600,822.
Regarding Claim 12, Stemen and Chen disclose the apparatus of Claim 1.  However, Stemen and Chen do not explicitly teach wherein the application comprises an operating system and the background tasks comprise tasks that one or more services of the operating system perform.
In the analogous art of task management, Grice teaches wherein the application comprises an operating system and the background tasks comprise tasks that one or more services of the operating system perform [operating system is allowed to run its background jobs, such as memory cleanup, during a predetermined interval of time, col. ,4 ll. 38-40].
It would have been obvious to one of ordinary skill in the art, having the teachings of Stemen, Chen, and Grice before him before the effective filing date of the claimed invention, to incorporate the operating system and associated background tasks as taught by Grice into the apparatus as disclosed by Stemen and Chen to synchronize processes so as to avoid degrading system performance [Grice, col. 1, ll. 64-67; col. 2, ll. 1-2].
Response to Arguments
Applicant’s arguments filed 01/24/22 have been considered but are moot due to the new rejection based on the references cited above.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186